Citation Nr: 0120160	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to accrued pension benefits on the basis of a 
retroactive award under 38 C.F.R. § 3.400(b)(1)(ii)(B).

2.  Entitlement to accrued pension benefits based on 
prospective estimation of unreimbursed medical expenses in 
the claimed amount of $11,917.40.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1950 
and from November 1951 to December 1969.  He died in June 
1997.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2000 the Board remanded the case to the RO for 
additional development.

The Board notes the appellant's March 1998 statement may be 
construed as raising a claim for accrued benefits based upon 
an inferred claim of entitlement to special monthly pension 
due to the need for a higher level of care.  The Board finds 
this issue is "inextricably intertwined" with the present 
matter certified for appellate review.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
all issues "inextricably intertwined" with an issue 
certified for appeal should be identified and fully developed 
prior to appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In addition, the Board notes that the March 2000 remand 
included instructions to the RO to consider the claim for 
entitlement to accrued pension benefits based on prospective 
estimation of unreimbursed medical expenses in the claimed 
amount of $11,917.40 in light of VA General Counsel's 
precedent opinions VAOPGCPREC 6-93, 59 Fed. Reg. 4753 (1994), 
and VAOPGCPREC 12-94, 59 Fed. Reg. 54673 (1994).  A review of 
the record reveals this requested action has not been 
performed.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board notes that RO correspondence to the veteran dated 
in June 1997 noted, in essence, that upon submission of 
supporting evidence his medical expenses such as medical 
insurance premiums, sitter's fees, and some prescription 
expenses may be considered as prospective unreimbursed 
medical expenses.  Therefore, the Board finds this matter 
must again be remanded to the RO for further development.

The General Counsel has held that accrued benefits may be 
allowed when evidence in the file at the date of the death 
permitted prospective estimation of unreimbursed medical 
expenses, regardless of whether such expenses were actually 
deducted prospectively from the veteran's income for the 
purpose of determining entitlement prior to the veteran's 
death.  See VAOPGCPREC 12-94.  

The General Counsel also held that where a veteran had in the 
past supplied evidence of unreimbursed medical expenses 
which, due to the static or ongoing nature of the veteran's 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts which, based upon past 
experience, were capable of estimation with a reasonable 
degree of accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  Id.  It was noted that there may be situations in 
which medical expenses may be predicted with a reasonable 
degree of accuracy from evidence in the file at the date of 
the veteran's death on a basis other than the recurring 
nature of the expenses.

The Board also notes that in her substantive appeal the 
appellant referred to documents, including (1) correspondence 
to B.Y., Chief of Claims, Alabama Department of Veterans 
Affairs, (2) admission to hospice program, (3) correspondence 
from Dr. J.M.D., and (4) VA medical center records, which she 
stated supported her claim; however, these documents are not 
included in the record available for appellate review.  The 
Board finds the appellant should be notified that these 
documents are not of record and provided an explanation as to 
what evidence may be considered in her accrued benefits 
claim.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should adjudicate the issue of 
entitlement to accrued benefits based upon 
an inferred claim for special monthly 
pension due to the need for a higher level 
of care.  The appellant and her 
representative should be notified of any 
adverse determination and provided the 
requisite period of time for a response.

2.  The RO should notify the appellant 
that documents she stated supported her 
claim, including (1) correspondence to 
B.Y., Chief of Claims, Alabama Department 
of Veterans Affairs, (2) admission to 
hospice program, (3) correspondence from 
Dr. J.M.D., and (4) VA medical center 
records, are not included in the record 
available for appellate review.  The 
appellant should be provided an 
explanation as to what evidence may be 
considered in her accrued benefits claim.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed, the RO should review the 
record and re-adjudicate the issues on 
appeal.  The RO must consider the claim 
for entitlement to accrued pension 
benefits based on prospective estimation 
of unreimbursed medical expenses in the 
claimed amount of $11,917.40 in light of 
VA General Counsel's precedent opinions 
VAOPGCPREC 6-93, 59 Fed. Reg. 4753 
(1994), and VAOPGCPREC 12-94, 59 Fed. 
Reg. 54673 (1994).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




